Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 08/10/2022. 
Claims 1-20 are pending and presented for examination. 
Objections with respect to claims 1, 15 are withdrawn. 
Rejections of claims 6-8, 10, 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.  
Rejection of claims 3, 7-8, 11, 13-14, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13-14, the originally filed specification fails to disclose “wherein the UE does not derive the timing based on the absolute time of the UEs clock is indicated as not being precise or deriving the timing based on the absolute time if the UEs clock is indicated as being precise.” Par. 0551 is the only paragraph that recites the term “precise.” This portion does not describe indication of clock as precise and performing the above functions. As such, the amended subject matter is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 17, the claim recites wherein the absolute time is an absolute time when the UL subframe begins at a base station. UL subframe transmission is generally generated by UE and is transmitted to base station. Therefore, it is unclear what the claim refers to by stating “when the UL subframe transmission begins at a base station.” How can an UL transmission begin at BS? Similar issues exists with claim 10 as it recites “UL subframe begins at the base station”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9, 11, 17, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (EP 3297343 A2, cited in IDS) in view of Bucknell et al. (US 9,119,021 B2).

Regarding claim 1, Guo discloses a method for a User Equipment (UE), comprising: performing, by the UE, an Uplink (UL) transmission of an UL signal to a base station in an UL subframe wherein the UL subframe begins at a timing derived based on an absolute time (par. 0033-0034, 0088, 0091 and fig. 16-17).
Guo fails to disclose but Bucknell discloses wherein the absolute time comprises at least hour, minute and second time units (col. 9, lines 58-63). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the absolute time includes at least hour minutes and second time units as described by Bucknell because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. See MPEP 2143 (I). See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 15, Guo discloses a method for a base station, comprising: transmitting, by the base station, a timing information to a User Equipment (UE) wherein the timing information comprises an absolute time for the UE to determine the UE's Uplink (UL) transmission timing (see par. 0033-0034, 0091 and fig. 16-17).
Guo fails to disclose but Bucknell discloses wherein the absolute time comprises at least hour, minute and second time units (col. 9, lines 58-63). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the absolute time includes at least hour minutes and second time units as described by Bucknell because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. See MPEP 2143 (I). See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Regarding 2, Guo discloses the method wherein the UE receives an indication from the base station indicating the absolute time (see par. 0033-0034, 0091 and fig. 16-17).

Regarding claims 4, 17, Guo discloses the method wherein the absolute time is an absolute time when the UL subframe transmission begins at a base station (see par. 0034, discloses TA to be beginning of uplink at BS).

Regarding claim 9, Guo discloses the method wherein the UE derives the timing based on a propagation delay (par. 0034).

Regarding claim 11, Guo discloses the method wherein the UE derives the timing based on a difference between UL transmission timing and DL transmission timing at the base station (par. 0034).

Regarding claim 19, Guo discloses the method the base station indicates a difference between UL transmission timing and DL transmission timing at the base station to the UE (see par. 0034).

Claims 3, 6-7, 10, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Bucknell as applied to claims 1, 15 above, and further in view of CATT (TSG-RAN Working Group 4 (Radio) meeting #52 R4-092859, cited in IDS).

Regarding claim 3, 16, Guo fails to disclose but CATT discloses the method wherein the absolute time is an absolute time when a downlink (DL) subframe transmission begins at a base station (see at least figure 1, section 2.1.1, discloses TA value as difference between T5 and T1, T1 is start of the DL subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify to include wherein the absolute time is an absolute time when a DL subframe begins at a base station as described by CATT. 
The motivation for doing so would be to allow synchronization of timing between uplink and downlink transmission.

Regarding claim 6, Guo fails to disclose but CATT discloses the method wherein the UE derives a propagation delay between the base station and UE using the absolute time (see section 2.1, discloses TA is absolute timing advance and it is twice of propagation delay).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify to include wherein the UE derives a propagation delay based on absolute time as described by CATT. 
The motivation for doing so would be to allow synchronization of timing between uplink and downlink transmission. 

Regarding claim 7, Guo discloses the method wherein the UE derives the propagation delay based on an UL reception time (see par. 0034).

Regarding claim 18, Guo fails to disclose but CATT discloses the method wherein the absolute time is used for deriving a propagation delay between the base station and the UE (see section 2.1, discloses TA is absolute timing advance and it is twice of propagation delay).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify to include wherein the absolute time is used for deriving a propagation delay between the base station and the UE as described by CATT. 
The motivation for doing so would be to allow synchronization of timing between uplink and downlink transmission. 

	Regarding claim 10, Guo fails to disclose but CATT discloses the method wherein the UE derives the timing based on a difference between when the UL subframe begins transmission at the base station and the propagation delay (see section 2.1.1, discloses TA = (T5-T1)-[(T2-T1)+(T4-T3)],  i.e. terms in the bracket [] is propagation delay subtracted from UL frame timing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify to include deriving the timing based on a difference between when the UL subframe begins at the BS and propagation delay as described by CATT. 
The motivation for doing so would be to compensate for error as described by CATT. 

Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Bucknell as applied to claims 1, 15 above, and further in view of Tsai et al. (US 2018/0124724 A1).

Regarding 12, Guo fails to disclose but Tsai discloses the method wherein the UE derives the timing without a timing advance command from the base station (see par. 0324, discloses TA sent in RAR and not in timing advance command).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo to include transmission in other messages than timing advance command as described by Tsai. 
The motivation for doing so would be to update the timing advance as result of random access. 

Regarding claim 20, Guo fails to disclose but Tsai discloses the method wherein the base station does not send a timing advance command to the UE for determining the UE's UL transmission timing (see par. 0324, discloses TA sent in RAR and not in timing advance command).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo to include transmission in other messages than timing advance command as described by Tsai. 
The motivation for doing so would be to update the timing advance as result of random access. 

Claims 5, 8, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Bucknell as applied to claims 1, 15 above, and further in view of Egnell et al. (WO 2017/204702 A1, cited in IDS).

Regarding claim 5, Guo fails to disclose but Egnell discloses the method wherein the UE derives the timing based on a second absolute time which is based on a clock of the UE (see page 2, line 29 to page 3, line 10, discloses using internal clock for absolute time).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo to include wherein the UE derives the timing based on a second absolute time which is based on a clock of the UE as described by Egnell. 
	The motivation for doing so would be to allow communication when time in the network is synchronized.

Regarding claim 8, Guo fails to disclose but Egnell discloses the method wherein the UL reception time is based on a clock of the UE or a Global Position System (GPS) time (see page 2, line 29 to page 3, line 10, discloses wherein the timing is based on GPS or clock of UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo to include wherein the reception time is based on a clock of the UE or a Global Position System (GPS) time as described by Egnell. 
	The motivation for doing so would be to allow communication when time in the network is synchronized.

Regarding claim 13, Guo fails to disclose but Egnell discloses the method wherein the UE derives the timing based on the absolute time if the UE's clock is indicated as being precise (see page 2, line 29-page 3, line 30, discloses if the internal clock is synchronized or accurate, to use absolute time).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo to include wherein the UE derives the timing based on the absolute time if the UE's clock is precise described by Egnell. 
	The motivation for doing so would be to allow communication when time in the network is synchronized.

Regarding claim 14, Guo fails to disclose but Egnell discloses the method wherein the UE does not derive the timing based on the absolute time if the UE's clock is indicated as not being precise (see page 2, line 29-page 3, line 30, further discloses that when the internal clock drift away, they become useless).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo to include wherein the UE does not derive the timing based on the absolute time if the UE's clock is not precise as described by Egnell. 
The motivation for doing so would be to prevent communication when clocks are not synchronized. 

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Regarding claims 4, 17 and 10, the amendments do not overcome the 112 rejection. For example, the claim has been amended to recite UL subframe transmission begins at a base station. UL transmission is performed by UE and received by BS. As such, it is unclear how an UL subframe transmission can begin at a BS. 
With respect to prior art, Applicant argues that the reference discloses relative timing rather than absolute timing. In particular, applicant points to applicant’s specification for differences between relative timing and absolute timing. Thereby applicant concludes that the absolute timing disclosed in reference is not same as claimed. Examiner respectfully disagrees. 
Examiner respectfully notes that “absolute timing” is not defined in the disclosure such that it could limit the claim. See MPEP 2111.01. It used in exemplary embodiments but it does not limit the claim. As such, the absolute timing as disclosed by Guo reads on the claimed absolute timing. Claims are to be given their broadest reasonable interpretation. As such, the claim merely recites deriving an UL timing of a subframe based on absolute time. How that absolute time is used in derivation process is not necessary. As such, Applicant’s arguments are not persuasive. The amended subject matter is addressed by Bucknell. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466